Case 2:20-cv-09945-CJC-RAO Document 15 Filed 03/26/21 Page 1 of 2 Page ID #:197



   1

   2

   3

   4

   5

   6

   7

   8

   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11

  12   VADIM STANLEY MIESEGAES,                     Case No. CV 20-09945 CJC (RAO)
  13                       Plaintiff,
  14          v.                                    ORDER ACCEPTING FINDINGS,
                                                    CONCLUSIONS, AND
  15   MALINDA DURNEN, et al.,                      RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
  16                       Defendants.              JUDGE
  17

  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s First Amended
  19   Complaint (“FAC”), Dkt. No. 9, the Report and Recommendation of the United
  20   States Magistrate Judge (“Report”), Dkt. No. 11, Plaintiff’s Objections, Dkt. No. 14,
  21   and all other records and files herein. Further, the Court has made a de novo
  22   determination of those portions of the Report to which objections have been made.
  23   Although the Court is not persuaded by the Objections, the Court briefly addresses
  24   one of Plaintiff’s arguments.
  25         Plaintiff argues that official capacity claims must be dismissed without
  26   prejudice under Freeman v. Oakland Unified School District, 179 F.3d 846, 847 (9th
  27   Cir. 1999). In Freeman, the Ninth Circuit affirmed the district court’s holding that
  28   the Eleventh Amendment barred a claim against a school district, but ordered the
Case 2:20-cv-09945-CJC-RAO Document 15 Filed 03/26/21 Page 2 of 2 Page ID #:198



   1   district court to modify its dismissal of the claim to be without prejudice as it was a
   2   dismissal for lack of jurisdiction. Id. Here, Plaintiff’s official capacity claims are
   3   being dismissed for failure to state a claim and not for lack of jurisdiction.
   4   Accordingly, Freeman is inapplicable and Plaintiff’s Objections are overruled.
   5         The Court hereby accepts and adopts the Magistrate Judge’s findings,
   6   conclusions, and recommendations. IT IS ORDERED that this action is dismissed
   7   with prejudice and without leave to amend.
   8

   9      DATED: March 26, 2021
  10

  11
                                                     HON. CORMAC J. CARNEY
  12

  13                                            UNITED STATES DISTRICT JUDGE
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
